          Case 2:17-cv-02648-SMB Document 67 Filed 03/05/19 Page 1 of 2



 1   Robert T. Mills (Arizona Bar #018853)
 2   Sean A. Woods (Arizona Bar #028930)
     Jordan C. Wolff (Arizona Bar #034110)
 3   MILLS + WOODS LAW, PLLC
     5055 North 12th Street, Suite 101
 4
     Phoenix, Arizona, 85014
 5   Telephone (480) 999-4556
     docket@millsandwoods.com
 6   Attorneys for Plaintiff
 7
 8                               UNITED STATES DISTRICT COURT
 9                                FOR THE DISTRICT OF ARIZONA
10
       James W. Denby,                             Case No.: 2:17-cv-02648-SMB
11
12                            Plaintiff,                       NOTICE
                                                      OF SERVICE OF PLAINTIFF’S
13                      vs.                            FOURTH SUPPLEMENTAL
                                                    MANDATORY INITIAL DISCOVERY
14     American Family Insurance,                            RESPONSES
15
                              Defendant.           (Assigned to the Hon. Susan M. Brnovich)
16
17          PLEASE TAKE NOTICE that on March 5, 2019, Plaintiff served his Fourth

18   Supplemental Mandatory Initial Discovery Pilot Responses on all counsel via US mail and/or

19   electronic mail.

20          RESPECTFULLY SUBMITTED this 5th day of March 2019.

21                                           MILLS + WOODS LAW, PLLC
22
23                                           By     /s/ Jordan C. Wolff
                                                  Robert T. Mills
24
                                                  Sean A. Woods
25                                                Jordan C. Wolff
                                                  5055 North 12th Street, Ste 101
26                                                Phoenix, Arizona 85014
27                                                Attorneys for Plaintiff

28
          Case 2:17-cv-02648-SMB Document 67 Filed 03/05/19 Page 2 of 2




 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that on 5th day of March 2019, I electronically transmitted the foregoing
 3   document to the Clerk’s office using the Court’s CM/ECF Filing System and forwarded copies
 4   to the following parties via US mail or electronic mail:
 5
                   Lynn M. Allen
 6                 Sitar Bhatt
                   TYSON & MENDES, LLP
 7                 706 East Bell Road, Suite 129
 8                 Phoenix, Arizona 85022
                   Attorneys for Defendant American Family Insurance
 9
10
     By     /s/ Jordan C. Wolff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
